                Case 2:11-cv-03428-PSG-PLA Document 321-1 Filed 12/11/18 Page 1 of 24 Page ID
                                                  #:5514


                     1    MORGAN, LEWIS & BOCKIUS LLP
                          CARRIE A. GONELL, SBN 257163
                     2    carrie.gonell@morganlewis.com
                          JOHN D. HAYASHI, SBN 211077
                     3    john.hayashi@morganlewis.com
                          ALEXANDER L. GRODAN, SBN 261374
                     4    alexander.grodan@morganlewis.com
                          JOEL M. PURLES, SBN 266208
                     5    joel.purles@morganlewis.com
                          600 Anton Boulevard, Suite 1800
                     6    Costa Mesa, CA 92626-7653
                          Tel: 949.399.7000
                     7    Fax: 949.399.7001
                     8    SAM S. SHAULSON, appearing Pro Hac Vice
                          sam.shaulson@morganlewis.com
                     9    101 Park Avenue
                          New York, NY 10178-0060
                    10    Tel: 212.309.6000
                          Fax: 212.309.6001
                    11
                          Attorneys for Defendant
                    12    JPMORGAN CHASE BANK, N.A.
                    13                           UNITED STATES DISTRICT COURT
                    14                         CENTRAL DISTRICT OF CALIFORNIA
                    15

                    16    KEMAH HENDERSON,                        Case No. 11-CV-03428-PSG (PLAx)
                          TAQUONNA LAMPKINS,
                    17    CAROLYN SALAZAR, and
                          TAMANNA DALTON, individually            Hon. Philip S. Gutierrez
                    18    and on behalf of all others similarly
                          situated,                               DEFENDANT JPMORGAN CHASE
                    19                                            BANK, N.A.’S MEMORANDUM IN
                                               Plaintiffs,        SUPPORT OF MOTION TO
                    20                                            ENFORCE SETTLEMENT
                                         vs.                      AGREEMENT AND FOR
                    21                                            SANCTIONS
                          JPMORGAN CHASE BANK; and
                    22    DOES 1 through 50, inclusive,           Date:     February 4, 2019
                                                                  Time:     1:30 p.m.
                    23                         Defendants.        Ctrm.:    6A
                    24

                    25                             PUBLIC REDACTED VERSION
                    26                                   FILED UNDER SEAL
                    27     PURSUANT TO ORDER OF THE COURT DATED DECEMBER 10, 2018
MORGAN, LEWIS &     28
 BOCKIUS LLP
 ATTORNEYS AT LAW
   COSTA MESA
                                                                           CHASE’S MEMORANDUM IN SUPPORT
                                                                                      OF MOTION TO ENFORCE
                         DB2/ 35432475                                              SETTLEMENT AGREEMENT
                Case 2:11-cv-03428-PSG-PLA Document 321-1 Filed 12/11/18 Page 2 of 24 Page ID
                                                  #:5515


                     1                                           TABLE OF CONTENTS
                     2                                                                                                              Page(s)
                     3   I.       INTRODUCTION ........................................................................................... 1
                     4   II.      STATEMENT OF RELEVANT FACTS ....................................................... 2
                     5            A.       Following A Prior Violation Of A Stipulation And Court Order,
                                           Plaintiffs Are Warned To Cease Further Sanctionable Conduct. ......... 2
                     6
                                  B.       Following Plaintiffs’ Request For Settlement Discussions, The
                     7                     Parties Execute A Signed MOU Settling Plaintiffs’ Claims. ............... 3
                                  C.       Plaintiffs Represent To This Court That The Parties Had
                     8                     Reached An Agreement To Settle Their Claims. ................................. 5
                     9            D.       Plaintiffs Represent To The Charles Court That The Parties Had
                                           Reached An Agreement To Settle Their Claims. ................................. 6
                    10            E.       Plaintiffs Represent To Chase And Other Third Parties That The
                                           Parties Had Reached An Agreement To Settle Their Claims. .............. 6
                    11
                                  F.       Notwithstanding The Parties’ Agreement To Settle, Plaintiffs’
                    12                     Counsel Now Refuses To Implement The Settlement MOU. .............. 8
                    13   III.     ARGUMENT .................................................................................................. 9
                    14            A.       This Court Has Inherent Power To Enforce The Parties’
                                           Executed Settlement MOU. .................................................................. 9
                    15            B.       The Parties’ Settlement MOU Is Enforceable. ................................... 10
                    16            C.       Plaintiffs Are Estopped From Denying The Settlement. .................... 15
                                  D.       Plaintiffs’ Repeated Bad Faith Conduct Warrants Sanctions. ............ 17
                    17
                         IV.      CONCLUSION ............................................................................................. 20
                    18

                    19
                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

MORGAN, LEWIS &     28
 BOCKIUS LLP
 ATTORNEYS AT LAW
   COSTA MESA
                                                                                                  CHASE’S MEMORANDUM IN SUPPORT
                                                                                    i                        OF MOTION TO ENFORCE
                         DB2/ 35432475                                                                     SETTLEMENT AGREEMENT
                Case 2:11-cv-03428-PSG-PLA Document 321-1 Filed 12/11/18 Page 3 of 24 Page ID
                                                  #:5516


                     1                                        TABLE OF AUTHORITIES
                     2
                                                                                                                                    Page(s)
                     3
                         Cases
                     4
                         Abassi v. Kassab,
                     5
                           2006 WL 5671237 (C.D. Cal. Dec. 4, 2006)....................................................... 12
                     6
                         Astra Mfg., Inc. v. Jack Rockwell, LLC,
                     7      2010 WL 11519460 (C.D. Cal. Oct. 6, 2010) ............................................... 18, 20
                     8
                         Ayse Sen v. Amazon.com, Inc.,
                     9      2013 WL 6730180 (S.D. Cal. Dec. 19, 2013) ..................................... 9, 10, 13, 14
                    10   Blix St. Records, Inc. v. Cassidy,
                    11      191 Cal. App. 4th 39 (2010) .......................................................................... 15, 16
                    12   Callie v. Near,
                           829 F.2d 888 (9th Cir. 1987) ................................................................................. 9
                    13

                    14   Charles v. JPMorgan Chase Bank,
                           Case No. CGC-14-538933 (S.F. Super. Ct.) ................................................ passim
                    15
                         City of Hollister v. Monterey Ins. Co.,
                    16
                            165 Cal. App. 4th 455 (2008) .............................................................................. 16
                    17
                         Clarke v. First Transit, Inc.,
                    18      2012 WL 12877865 (C.D. Cal. Nov. 2, 2012) .................................................... 18
                    19
                         Dacanay v. Mendoza,
                    20     573 F.2d 1075 (9th Cir. 1978) ............................................................................. 14
                    21   Doi v. Halekulani Corp.,
                    22     276 F.3d 1131 (9th Cir. 2002) ....................................................................... 18, 20
                    23   Drescher v. Baby It’s You LLC,
                    24
                           2011 WL 13142639 (C.D. Cal. Dec. 21, 2011) .................................................... 9

                    25   Evon v. Law Offices of Sidney Mickell,
                           688 F.3d 1015 (9th Cir. 2012) ............................................................................. 17
                    26

                    27
                         F.D. Rich Co., Inc. v. U.S. for Use of Indus. Lumber Co., Inc.,
                            417 U.S. 116 (1974) ............................................................................................ 18
MORGAN, LEWIS &     28
 BOCKIUS LLP
 ATTORNEYS AT LAW
   COSTA MESA
                                                                                                  CHASE’S MEMORANDUM IN SUPPORT
                                                                                   ii                        OF MOTION TO ENFORCE
                         DB2/ 35432475                                                                     SETTLEMENT AGREEMENT
              Case 2:11-cv-03428-PSG-PLA Document 321-1 Filed 12/11/18 Page 4 of 24 Page ID
                                                #:5517


                     1   F.J. Hanshaw Enters., Inc. v. Emerald River Dev., Inc.,
                     2      244 F.3d 1128 (9th Cir. 2001) ............................................................................. 18

                     3   Fabric Selection, Inc. v. Zulily LLC,
                           2018 WL 1773111 (C.D. Cal. Apr. 9, 2018) ....................................................... 14
                     4

                     5   Facebook, Inc. v. Pac. Nw. Software, Inc.,
                           640 F.3d 1034 (9th Cir. 2011) ................................................................. 10, 12, 15
                     6
                         In re Gerry,
                     7
                            670 F. Supp. 276 (N.D. Cal. 1987)...................................................................... 16
                     8
                         Guzik Technical Enters., Inc. v. W. Digital Corp.,
                     9     2014 WL 12465441 (N.D. Cal. Mar. 21, 2014) ........................................ 9, 10, 12
                    10
                         Henderson v. Yard House Glendale, LLC,
                    11     456 F. App’x 701 (9th Cir. 2011) ........................................................ 6, 11, 12, 18
                    12   Integra Lifesciences I, Ltd. v. Merck KGaA,
                    13      190 F.R.D. 556 (S.D. Cal. 1999) ........................................................................... 7
                    14   Juran v. Epstein,
                            23 Cal. App. 4th 882 (1994) ................................................................................ 17
                    15

                    16   Trs. of Operating Eng’rs Pension Trust v. Smith-Emery Co.,
                            2017 WL 275599 (C.D. Cal. Jan. 19, 2017)........................................ 9, 10, 13, 14
                    17
                         United States v. United Mine Workers of Am.,
                    18
                           330 U.S. 258 (1947) ............................................................................................ 17
                    19
                         Whitley v. Siemens Indus., Inc.,
                    20     2015 WL 3488168 (E.D. Cal. June 2, 2015) ................................................... 9, 10
                    21
                         Statutes
                    22
                         California Civil Code section 1542 ............................................................................ 4
                    23

                    24
                         California Labor Code Private Attorneys General Act (“PAGA”),
                            Labor Code section 2699 et seq.................................................................... passim
                    25

                    26

                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP                                                                                     CHASE’S MEMORANDUM IN SUPPORT
 ATTORNEYS AT LAW
   COSTA MESA
                                                                                  iii                       OF MOTION TO ENFORCE
                         DB2/ 35432475                                                                    SETTLEMENT AGREEMENT
                Case 2:11-cv-03428-PSG-PLA Document 321-1 Filed 12/11/18 Page 5 of 24 Page ID
                                                  #:5518


                     1   I.       INTRODUCTION
                     2            Plaintiff Taquonna Lampkins, along with state-court plaintiff Michelle
                     3   Charles (collectively, “Plaintiffs”), refuse to honor their written agreement with
                     4   Defendant JPMorgan Chase Bank, N.A. (“Chase”) and their representations to this
                     5   Court to settle this action and the duplicative Charles state-court action.1 Instead,
                     6   in what has become a pattern of bad faith behavior in this litigation, Plaintiffs and
                     7   their counsel have yet again: (1) entered into a written, signed agreement with
                     8   Chase (this time to settle all claims); (2) represented to this Court that the parties
                     9   had reached an agreement; (3) benefitted from that agreement both through
                    10   concessions by Chase and by related court orders, and (4) thereafter sought to
                    11   entirely evade their agreement and this Court’s prior orders to the prejudice of
                    12   Chase and without cause or justification. Chase respectfully submits that it is time
                    13   for this Court to end this seven-year litigation, enforce the parties’ signed settlement
                    14   agreement, and execute on its prior clear warning to Plaintiffs and their counsel that
                    15   any additional violations of this Court’s orders will result in sanctions.
                    16            This April, at the end of an all-day, in-person settlement meeting requested
                    17   by Plaintiffs’ counsel, counsel for Plaintiffs and Chase signed a written settlement
                    18   memorandum of understanding (“MOU”) setting forth all material terms that,
                    19   subject to the court approval required by California’s Private Attorneys General Act
                    20   (“PAGA”), would fully resolve all of Plaintiffs’ statewide representative suitable
                    21   seating claims in this action and the Charles action. Since the parties’ execution of
                    22   the MOU, Plaintiffs have publicly and repeatedly acknowledged that they agreed to
                    23   a settlement with Chase—including to this Court both in a notice of settlement
                    24   jointly filed with Chase and in open court.
                    25            Notwithstanding Plaintiffs’ agreement to the MOU, Plaintiffs’ counsel has
                    26   now informed Chase that “settlement will not be happening”
                    27
                              1
MORGAN, LEWIS &     28        Charles v. JPMorgan Chase Bank, Case No. CGC-14-538933 (S.F. Super. Ct.)
 BOCKIUS LLP             (hereinafter, “Charles”).
 ATTORNEYS AT LAW
   COSTA MESA
                                                                                CHASE’S MEMORANDUM IN SUPPORT
                                                                     1                     OF MOTION TO ENFORCE
                         DB2/ 35432475                                                   SETTLEMENT AGREEMENT
              Case 2:11-cv-03428-PSG-PLA Document 321-1 Filed 12/11/18 Page 6 of 24 Page ID
                                                #:5519


                     1

                     2

                     3

                     4

                     5

                     6                   Plaintiffs’ “buyers’ remorse” does not permit them or their counsel to now
                     7   back out of the written settlement agreement that they not only signed, but then
                     8   openly represented to this Court and the Charles court as the parties’ settlement.
                     9            In addition to enforcing the MOU, Plaintiffs and their counsel should also be
                    10   sanctioned for their bad faith conduct in forcing Chase to file this motion despite
                    11   their agreement to the MOU and their latest violations of this Court’s Orders—
                    12   namely, the September 4, 2018 Order requiring Plaintiffs to submit the parties’
                    13   written settlement to the Court. When Plaintiffs’ counsel sought to evade the
                    14   parties’ September 2013 PAGA penalty abatement stipulation and Order (which
                    15   also required this Court’s enforcement), this Court previously warned Plaintiffs’
                    16   counsel in the clearest of terms that “additional attempts to circumvent this Court’s
                    17   orders or the filing of motions that rehash arguments already addressed by the Court
                    18   will result in monetary sanctions.” Dkt. 211 at 9. Because, despite the Court’s
                    19   prior warning, Plaintiffs’ counsel continues to act in bad faith and in violation of
                    20   this Court’s Orders, sanctions against Plaintiffs and their counsel are warranted.
                    21   II.      STATEMENT OF RELEVANT FACTS
                    22            A.        Following A Prior Violation Of A Stipulation And Court Order,
                                            Plaintiffs Are Warned To Cease Further Sanctionable Conduct.
                    23
                                  In September 2013, the parties in this action jointly signed a stipulation to
                    24
                         stay this action pending Plaintiffs’ appeal of the Court’s denial of class certification.
                    25
                         In exchange for Chase’s agreement to stay all proceedings, including the
                    26
                         adjudication of its motion for summary judgment, Plaintiffs agreed to an abatement
                    27
                         of all PAGA penalties—“either in this action or for any individual on whose behalf
                    28
MORGAN, LEWIS &
 BOCKIUS LLP                                                                       CHASE’S MEMORANDUM IN SUPPORT
 ATTORNEYS AT LAW
   COSTA MESA
                                                                        2                     OF MOTION TO ENFORCE
                         DB2/ 35432475                                                      SETTLEMENT AGREEMENT
              Case 2:11-cv-03428-PSG-PLA Document 321-1 Filed 12/11/18 Page 7 of 24 Page ID
                                                #:5520


                     1   Plaintiffs purport to proceed”—during the stayed appeal period. Dkt. 154. That
                     2   stipulation was then approved by this Court in a subsequent Order. Dkt. 155.
                     3   Despite that stipulation and Order, in April 2014 Plaintiffs’ counsel improperly
                     4   filed the Charles action in state court to pursue the same PAGA penalties for the
                     5   same seating violations alleged here, including the abated penalties. See Dkt. 203-
                     6   2, Ex. 16; see also Dkt. 211 at 2-3. Moreover, after the appeal concluded, Plaintiffs
                     7   not only moved to stay this action in favor of the improperly-filed Charles action,
                     8   but also tried to recover penalties arising during the agreed-upon penalty abatement
                     9   period in violation of the September 2013 stipulation and Order. This required
                    10   Chase to move to enforce that stipulation and order. Dkt. 200, 201-02, 206. In an
                    11   Order dated May 1, 2018, this Court granted Chase’s motion to enforce the
                    12   September 2013 stipulation and Order and denied Plaintiff’s request for a stay,
                    13   holding in the process that the Charles “proceedings were initiated in violation of
                    14   the Stipulation” and requiring Plaintiffs’ counsel to “refrain from seeking” in any
                    15   action the abated penalties. Dkt. 211 at 5, 9. The court further warned Plaintiffs’
                    16   counsel that “additional attempts to circumvent this Court’s orders or the filing of
                    17   motions that rehash arguments already addressed by this Court will result in
                    18   monetary sanctions.” Id. at 9.
                    19            B.     Following Plaintiffs’ Request For Settlement Discussions, The
                                         Parties Execute A Signed MOU Settling Plaintiffs’ Claims.
                    20
                                  On April 7, 2018—less than three weeks before trial was set to begin on
                    21
                         April 24, 2018, and after the parties had already exchanged and submitted witness
                    22
                         and exhibit lists and filed motions in limine with the Court—Plaintiffs’ counsel
                    23
                         contacted counsel for Chase by telephone and requested that the parties meet in
                    24
                         person to discuss reaching settlement of Plaintiffs’ claims. Declaration of Carrie A.
                    25
                         Gonell (“Gonell Decl.”) ¶ 2. In response, Chase’s counsel met with Plaintiffs’
                    26
                         counsel near San Diego, California on April 10, 2018, to discuss settlement.
                    27
                         Id. ¶ 3. Following an entire day’s negotiations, Plaintiffs and Chase, by and
                    28
MORGAN, LEWIS &
 BOCKIUS LLP                                                                  CHASE’S MEMORANDUM IN SUPPORT
 ATTORNEYS AT LAW
   COSTA MESA
                                                                    3                    OF MOTION TO ENFORCE
                         DB2/ 35432475                                                 SETTLEMENT AGREEMENT
              Case 2:11-cv-03428-PSG-PLA Document 321-1 Filed 12/11/18 Page 8 of 24 Page ID
                                                #:5521


                     1   through their respective counsel, agreed to settle all claims brought by each of the
                     2   Plaintiffs on a statewide representative basis pursuant to PAGA. Id. The parties
                     3   recorded the terms of their settlement in the MOU, which was signed by counsel for
                     4   both Plaintiffs and Chase that same day. Id. ¶¶ 3-4, Ex. A.
                     5

                     6

                     7

                     8

                     9
                    10

                    11

                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19
                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP                                                                  CHASE’S MEMORANDUM IN SUPPORT
 ATTORNEYS AT LAW
   COSTA MESA
                                                                   4                     OF MOTION TO ENFORCE
                         DB2/ 35432475                                                 SETTLEMENT AGREEMENT
              Case 2:11-cv-03428-PSG-PLA Document 321-1 Filed 12/11/18 Page 9 of 24 Page ID
                                                #:5522


                     1            C.     Plaintiffs Represent To This Court That The Parties Had Reached
                     2                   An Agreement To Settle Their Claims.

                     3
                                  On April 12, 2018—two days after signing the MOU—Plaintiff Lampkins

                     4
                         jointly filed with Chase a Notice of Settlement of All Claims and Request for Court

                     5
                         Conference with this Court, which expressly noticed that “Plaintiff Taquonna

                     6
                         Lampkins and Defendant JPMorgan Chase Bank, by and through their counsel of

                     7
                         record, have reached an agreement to settle all claims between the parties.”

                     8
                         Dkt. 292. The notice further stated that, “[i]n light of the settlement, the parties will

                     9
                         not be appearing for trial on April 24, 2018.” Id. At a conference held before this

                    10
                         Court on April 16, 2018 to address the parties’ settlement, counsel for Plaintiffs and

                    11
                         Chase again represented in open court that the parties had reached a settlement “on

                    12
                         a representative basis statewide dating from 2010 to the present” that “will resolve

                    13
                         not only all of the claims currently pending in this case but will also resolve the

                    14
                         Charles case,” and, at Plaintiffs’ counsel’s behest, requested permission from this

                    15
                         Court to seek approval of the representative portion of the settlement agreement in

                    16
                         the Charles action. Gonell Decl. ¶ 5, Ex. B at 3:17-4:25; see also Dkt. 310. As a

                    17
                         result of the parties’ representations, this Court vacated the trial date and the

                    18
                         motions in limine and ordered the parties to “memorialize the settlement in writing

                    19
                         and submit it to the Court by June 29.” Dkt. 295-96.

                    20
                                  On June 29, 2018, Plaintiff and Chase submitted a joint stipulation which

                    21
                         reiterated that the parties “had reached an agreement to settle all claims,” including

                    22
                         the claims brought in the Charles action, and asked for a sixty-day extension to

                    23
                         allow the parties to file a motion for settlement approval with the Charles Court.

                    24
                         See Dkt. 300 at 1-2. On August 28, 2018, Plaintiffs once again reiterated their

                    25
                         settlement agreement with Chase. See Dkt. 302. As a result of these

                    26
                         representations, the Court twice extended the deadline to file the settlement

                    27
                         submission, with the last deadline being October 29, 2018. See Dkt. 301, 303. As

                    28
                         of the date of filing this motion, Plaintiff has not filed the settlement submission as
MORGAN, LEWIS &
 BOCKIUS LLP                                                                    CHASE’S MEMORANDUM IN SUPPORT
 ATTORNEYS AT LAW
   COSTA MESA
                                                                     5                     OF MOTION TO ENFORCE
                         DB2/ 35432475                                                   SETTLEMENT AGREEMENT
            Case 2:11-cv-03428-PSG-PLA Document 321-1 Filed 12/11/18 Page 10 of 24 Page ID
                                              #:5523


                     1   ordered by the Court.
                     2            D.     Plaintiffs Represent To The Charles Court That The Parties Had
                                         Reached An Agreement To Settle Their Claims.
                     3
                                  After obtaining permission from this Court to reopen the stayed Charles state
                     4
                         court action to seek approval of the settlement in that action, Plaintiffs and their
                     5
                         counsel filed a stipulation on May 22, 2018, with the Charles court to “remove the
                     6
                         stay and restore th[at] case to civil active status for the specific and limited purpose
                     7
                         of: (1) adjudicating the Parties’ forthcoming motion for review and approval of
                     8
                         their settlement agreement, and (2) if settlement is approved, of overseeing the
                     9
                         administration and enforcement of the terms of the settlement agreement.” See
                    10
                         Gonell Decl. Ex. C. In that stipulation, Plaintiffs confirmed to the Charles Court
                    11
                         that “[t]he parties have now reached a settlement, subject to court approval, of both
                    12
                         the Henderson case and the representative claims alleged in this action,” and
                    13
                         submitted the same Notice of Settlement filed in this action. Id., Ex. C ¶ 3.
                    14
                                  Plaintiffs once again reiterated the parties’ settlement agreement in a joint ex
                    15
                         parte motion to lift the stay filed in the Charles action on June 13, 2018. See id.,
                    16
                         Ex. D. That motion again indicated that the parties were seeking to lift the stay on a
                    17
                         limited basis “to facilitate a settlement,” and specifically explained that “the parties
                    18
                         entered into a Memorandum of Understanding that would resolve both the federal
                    19
                         Henderson action and this state court action on April 10, 2018.” Id., Ex. D at 1-2.
                    20
                         Plaintiffs also pointed the Charles court yet again to the Notice of Settlement filed
                    21
                         with this Court. Id. As a result of these representations, the Charles court entered
                    22
                         an order lifting the stay of that action “for the specific and limited purposes of
                    23
                         adjudicating the forthcoming motion for review and approval of the parties’
                    24
                         settlement agreement.” Id., Ex. E.
                    25
                                  E.     Plaintiffs Represent To Chase And Other Third Parties That The
                    26                   Parties Had Reached An Agreement To Settle Their Claims.
                    27            Immediately following the parties’ execution of the MOU on April 10, 2018,
                    28   Plaintiffs repeatedly confirmed to Chase and other third parties that the parties had
MORGAN, LEWIS &
 BOCKIUS LLP                                                                     CHASE’S MEMORANDUM IN SUPPORT
 ATTORNEYS AT LAW
   COSTA MESA
                                                                      6                     OF MOTION TO ENFORCE
                         DB2/ 35432475                                                    SETTLEMENT AGREEMENT
            Case 2:11-cv-03428-PSG-PLA Document 321-1 Filed 12/11/18 Page 11 of 24 Page ID
                                              #:5524


                     1   settled Plaintiffs’ claims through the signed MOU. For example:
                     2                  On April 24, 2018,  after improperly serving document subpoenas on
                                         third party banks,2 Plaintiffs’ counsel sent an email to Bank of the
                     3                   West informing them that “[t]he case has settled and the records are no
                                         longer needed.” Gonell Decl. Ex. F (emphasis added).
                     4
                                        On May 1, 2018, Plaintiff’s counsel sent an email to Chase’s counsel
                     5

                     6

                     7                  On May 9, 2018, in an email exchange
                     8

                     9
                    10            As a result of the executed MOU and Plaintiffs’ repeated representations to
                    11   Chase, this Court, the Charles Court, and others that a settlement of Plaintiffs’
                    12   claims has been reached, Chase has acted consistent with the parties’ settlement
                    13   agreement. For instance, Chase both jointly informed this Court of the settlement
                    14   and that the parties would not appear at trial, and also entirely ceased all further
                    15   preparations for trial—which at that point was only two weeks away. See Dkt. 292,
                    16   310; Gonell Decl. ¶ 12-14. Chase has further stipulated to remove the stay for
                    17   settlement purposes in the duplicative Charles state court litigation to effectuate
                    18   Plaintiffs’ request to seek court approval in that action, which has required Chase to
                    19   proceed in two different forum over the same claims. Gonell Decl. Ex. C.
                    20

                    21

                    22

                    23

                    24

                    25

                    26       2
                              “Subpoenas under Rule 45 are discovery, and must be utilized within the time
                    27   period permitted for discovery in a case.” Integra Lifesciences I, Ltd. v. Merck
                         KGaA, 190 F.R.D. 556, 561 (S.D. Cal. 1999). Here, Plaintiff’s document
                    28   subpoenas on third party banks—which Plaintiff never even sent to Chase—were
MORGAN, LEWIS &
                         served well outside the discovery cutoff and were entirely improper.
 BOCKIUS LLP                                                                    CHASE’S MEMORANDUM IN SUPPORT
 ATTORNEYS AT LAW
   COSTA MESA
                                                                     7                     OF MOTION TO ENFORCE
                         DB2/ 35432475                                                   SETTLEMENT AGREEMENT
            Case 2:11-cv-03428-PSG-PLA Document 321-1 Filed 12/11/18 Page 12 of 24 Page ID
                                              #:5525


                     1            F.     Notwithstanding The Parties’ Agreement To Settle, Plaintiffs’
                                         Counsel Now Refuses To Implement The Settlement MOU.
                     2
                                  On October 5, 2018, Plaintiffs’ counsel reserved a hearing date with the
                     3
                         Charles court of November 27, 2018, in anticipation of Plaintiffs’ filing a motion
                     4
                         for settlement approval, which Plaintiffs’ counsel was to prepare pursuant to the
                     5
                         terms of the MOU. Gonell Decl. Ex. I.
                     6

                     7

                     8

                     9
                    10

                    11

                    12

                    13

                    14

                    15

                    16

                    17
                                  On November 12, 2018, Plaintiffs’ counsel sent an email to the Charles court
                    18
                         stating that “settlement will not be happening.” Id., Ex. L. At a subsequent status
                    19
                         conference held before the Charles Court on November 27, 2018, Plaintiffs’
                    20
                         counsel again repeated in open court Plaintiffs’ position that there is no settlement.
                    21
                         Id., ¶ 19. Although Plaintiffs’ counsel also stipulated to stay the Charles action
                    22
                         while this action proceeds, he only agreed to a stay of four months. Id. On
                    23
                         November 28, 2018, the Charles action entered an order staying that case for all
                    24
                         purposes until March 27, 2019, and further ordered that, “[e]ffective March 27,
                    25
                         2019, all previous stays entered in this action, and this stay, will be lifted and the
                    26
                         parties must proceed diligently with the case.” Id., Ex. M.
                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP                                                                    CHASE’S MEMORANDUM IN SUPPORT
 ATTORNEYS AT LAW
   COSTA MESA
                                                                     8                     OF MOTION TO ENFORCE
                         DB2/ 35432475                                                   SETTLEMENT AGREEMENT
            Case 2:11-cv-03428-PSG-PLA Document 321-1 Filed 12/11/18 Page 13 of 24 Page ID
                                              #:5526


                     1   III.     ARGUMENT
                     2            A.     This Court Has Inherent Power To Enforce The Parties’ Executed
                                         Settlement MOU.
                     3
                                  “It is well settled that a district court has the equitable power to enforce
                     4
                         summarily an agreement to settle a case pending before it.”3 Callie v. Near, 829
                     5
                         F.2d 888, 890 (9th Cir. 1987); see also Trs. of Operating Eng’rs Pension Trust v.
                     6
                         Smith-Emery Co., 2017 WL 275599, at *4 (C.D. Cal. Jan. 19, 2017) (same);
                     7
                         Drescher v. Baby It’s You LLC, 2011 WL 13142639, at *4 (C.D. Cal. Dec. 21,
                     8
                         2011) (same). So long as the settlement agreement is “complete” and both parties
                     9
                         have consented to the agreement, either directly or through their respective counsel,
                    10
                         the settlement agreement should be enforced. Ayse Sen v. Amazon.com, Inc., 2013
                    11
                         WL 6730180, at *2 (S.D. Cal. Dec. 19, 2013); see also Whitley v. Siemens Indus.,
                    12
                         Inc., 2015 WL 3488168, at *2 (E.D. Cal. June 2, 2015) (same). In other words,
                    13
                         “[a]s long as a ‘meeting of the minds’ has been reached as to the essential terms, it
                    14
                         is enforceable.” Whitley, 2015 WL 3488168, at *2.
                    15
                                  Courts’ enforcement of a settlement agreement is “governed by principles of
                    16
                         local law that apply to interpretation of contracts.” Guzik Technical Enters., Inc. v.
                    17
                         W. Digital Corp., 2014 WL 12465441, at *2 (N.D. Cal. Mar. 21, 2014) (citing
                    18
                         United Commercial Ins. Serv., Inc. v. Paymaster Corp., 962 F.2d 853, 856 (9th Cir.
                    19
                         1992)). “California has a strong policy in favor of enforcing settlement
                    20
                         agreements.” Whitley, 2015 WL 3488168, at *2. As a result, any “party
                    21
                         challenging the validity of a settlement agreement carries a heavy burden.” Guzik
                    22
                         Technical Enters., 2014 WL 12465441, at *2.
                    23
                                  “In determining whether mutual assents exists, the court must apply an
                    24
                         objective standard to the outward manifestations or expressions of the parties, i.e.,
                    25
                         the reasonable meaning of their words and acts, and not their unexpressed
                    26

                    27       3
                              The enforceability of a settlement agreement is a question of law to be
                    28   determined by this Court. Trs. of Operating Eng’rs Pension Trust, 2017 WL
MORGAN, LEWIS &
                         275599, at *4 (C.D. Cal. Jan. 19, 2017) .
 BOCKIUS LLP                                                                      CHASE’S MEMORANDUM IN SUPPORT
 ATTORNEYS AT LAW
   COSTA MESA
                                                                       9                     OF MOTION TO ENFORCE
                         DB2/ 35432475                                                     SETTLEMENT AGREEMENT
            Case 2:11-cv-03428-PSG-PLA Document 321-1 Filed 12/11/18 Page 14 of 24 Page ID
                                              #:5527


                     1   intentions or understandings.” Trs. of Operating Eng’rs Pension Trust, 2017 WL
                     2   275599, at *8 (internal quotation marks omitted). In other words, the “intent of the
                     3   party is irrelevant if it is unexpressed. Outward manifestation is controlling.” Ayse
                     4   Sen, 2013 WL 6730180, at *2 (internal citation omitted). “When adversaries in a
                     5   roughly equivalent bargaining position and with ready access to counsel sign an
                     6   agreement to establish a general peace, [courts] enforce the clear terms of the
                     7   agreement.” Facebook, Inc. v. Pac. Nw. Software, Inc., 640 F.3d 1034, 1039 (9th
                     8   Cir. 2011) (internal quotation marks omitted).
                     9            Furthermore, “[u]nder California law, a signed document is a valid
                    10   agreement if it contains all material terms in a reasonably definite manner.” Guzik
                    11   Technical Enters., 2014 WL 12465441, at *2; see also Whitley, 2015 WL 3488168,
                    12   at *3 (“In order to be binding, a settlement need only be sufficiently definite to
                    13   enable a court to give it meaning.”). “‘When parties intend that an agreement be
                    14   binding, the fact that a more formal agreement must be prepared and executed does
                    15   not alter the validity of the agreement.’” Trs. of Operating Eng’rs Pension Trust,
                    16   2017 WL 275599, at *4 (quoting Blix St. Records, Inc. v. Cassidy, 191 Cal. App.
                    17   4th 39, 48 (2010)). California law also “allows parties to delegate choices over
                    18   terms, so long as the delegation is constrained by the rest of the contract and subject
                    19   to the implied covenant of good faith and fair dealing.” Facebook, Inc., 640 F.3d
                    20   at 1037-38. Even a settlement that omits “an important term that affects the value
                    21   of the bargain” is enforceable, “so long as the terms it does include are sufficiently
                    22   definite for a court to determine whether a breach has occurred, order specific
                    23   performance or award damages.” Id. “This is not a very demanding test.” Id. at
                    24   1038 (emphasis added).
                    25            B.     The Parties’ Settlement MOU Is Enforceable.
                    26            The parties’ MOU must be enforced because, in resolving Plaintiffs’
                    27   statewide PAGA representative claims alleged here and in the Charles litigation,
                    28   Plaintiffs and Chase agreed on all essential terms of the settlement in the MOU and
MORGAN, LEWIS &
 BOCKIUS LLP                                                                   CHASE’S MEMORANDUM IN SUPPORT
 ATTORNEYS AT LAW
   COSTA MESA
                                                                    10                    OF MOTION TO ENFORCE
                         DB2/ 35432475                                                  SETTLEMENT AGREEMENT
            Case 2:11-cv-03428-PSG-PLA Document 321-1 Filed 12/11/18 Page 15 of 24 Page ID
                                              #:5528


                     1   objectively manifested an intent to be bound by those terms.
                     2            First, after Chase agreed to Plaintiff’s counsel’s request to discuss
                     3   settlement, the parties had an all-day, in-person settlement meeting where they
                     4   executed the written MOU,
                     5

                     6

                     7

                     8

                     9
                    10

                    11

                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19
                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP                                                                     CHASE’S MEMORANDUM IN SUPPORT
 ATTORNEYS AT LAW
   COSTA MESA
                                                                      11                    OF MOTION TO ENFORCE
                         DB2/ 35432475                                                    SETTLEMENT AGREEMENT
            Case 2:11-cv-03428-PSG-PLA Document 321-1 Filed 12/11/18 Page 16 of 24 Page ID
                                              #:5529


                     1            Because “the essence of the settlement agreement is stated in the
                     2   Memorandum of Understanding,” Abassi v. Kassab, 2006 WL 5671237, at *1 (C.D.
                     3   Cal. Dec. 4, 2006), the parties’ signed MOU “easily passes” California’s “not very
                     4   demanding” test for enforceability, see Facebook, Inc., 640 F.3d at 1037-38
                     5   (holding handwritten, one-page term sheet “easily passes” test for enforceability
                     6   “even though everyone understood that some material aspects of the deal would be
                     7   papered later”).
                     8            Second, Plaintiffs have clearly and repeatedly manifested their objective
                     9   understanding that the parties were bound by the terms of the MOU. For instance,
                    10   Plaintiffs have, by and through their appointed counsel, signed the MOU, which in
                    11   and of itself is sufficient to show their objective intent to be bound by its terms.
                    12            Plaintiffs have also made numerous representations to this Court and the
                    13   Charles court of their understanding that the parties had reached a settlement
                    14   agreement. In the parties’ jointly-filed Notice of Settlement of All Claims—filed
                    15   just two days after the MOU was executed by both parties—the parties informed
                    16   this Court that Plaintiffs and Chase “have reached an agreement to settle all claims
                    17   between the parties.” Dkt. 292 (emphasis added); see also Dkt. 300, 302 (same).
                    18   During a subsequent status conference in this Court on the parties’ settlement four
                    19   days later, counsel for the parties also represented in open court that the parties had
                    20   settled their claims. Gonell Decl. ¶ 5, Ex. B. Plaintiffs likewise made similar
                    21   representations to the Charles Court in filings requesting to lift the stay in that
                    22   action to obtain court approval of the representative settlement, including that
                    23   Plaintiffs and Chase “have now reached a settlement,” id., Ex. C at 1, and that “the
                    24   parties entered into a [MOU] that would resolve both the federal Henderson action
                    25   and this state court action on April 10, 2018,” id., Ex. D at 1-2. Through these
                    26   representations, Plaintiffs “certainly gave the court[s] the impression that [the
                    27   parties] intended to settle their dispute.” Guzik Technical Enters., 2014 WL
                    28   12465441, at *5 (enforcing agreement where, as here, plaintiff signed the term
MORGAN, LEWIS &
 BOCKIUS LLP                                                                    CHASE’S MEMORANDUM IN SUPPORT
 ATTORNEYS AT LAW
   COSTA MESA
                                                                    12                     OF MOTION TO ENFORCE
                         DB2/ 35432475                                                   SETTLEMENT AGREEMENT
            Case 2:11-cv-03428-PSG-PLA Document 321-1 Filed 12/11/18 Page 17 of 24 Page ID
                                              #:5530


                     1   sheet, “filed a ‘Joint Notice of Settlement,’” and “appeared in court saying they
                     2   ‘had reached an agreement’”).
                     3            Following the parties’ execution of the MOU, Plaintiffs also represented to
                     4   Chase and other third parties that the parties had reached a binding settlement. In
                     5   addition to telling a different bank who had received an improper document
                     6   subpoena in this action that the “case has settled and the records are no longer
                     7   needed,” Gonell Decl. Ex. F,
                     8

                     9
                    10

                    11

                    12

                    13

                    14                                                                                  Thus,
                    15   the outward actions of Plaintiffs and their counsel in signing the MOU and then
                    16   representing to this Court, the Charles court, and others that the parties had settled
                    17   clearly and explicitly “demonstrate that the parties intended to form a contract and
                    18   for the MOU to have binding effect.” See Trs. of Operating Eng’rs Pension Trust,
                    19   2017 WL 275599, at *8; see also Ayse Sen, 2013 WL 6730180, at *4 (enforcing
                    20   settlement where plaintiff both signed the MOU and “outwardly projected the intent
                    21   and willingness to be bound” to the Magistrate Judge and defendant).
                    22

                    23

                    24                                                         Because, as discussed above,
                    25   the parties here have outwardly manifested their intention that the MOU be binding,
                    26   “the fact that a more formal agreement must be prepared and executed does not
                    27   alter the validity of the agreement.” Trs. of Operating Eng’rs Pension Trust, 2017
                    28   WL 275599, at *4. Here, as discussed above, the parties clearly intended the MOU
MORGAN, LEWIS &
 BOCKIUS LLP                                                                   CHASE’S MEMORANDUM IN SUPPORT
 ATTORNEYS AT LAW
   COSTA MESA
                                                                    13                    OF MOTION TO ENFORCE
                         DB2/ 35432475                                                  SETTLEMENT AGREEMENT
            Case 2:11-cv-03428-PSG-PLA Document 321-1 Filed 12/11/18 Page 18 of 24 Page ID
                                              #:5531


                     1   to be binding.
                     2

                     3                   See Fabric Selection, Inc. v. Zulily LLC, 2018 WL 1773111, at *5
                     4   (C.D. Cal. Apr. 9, 2018) (enforcing settlement where parties’ settlement
                     5   communications did not suggest “that the parties understood that a long-form
                     6   agreement was necessary” for the settlement to be binding).
                     7

                     8

                     9            Finally, the fact that Plaintiffs (or their counsel) have now changed their
                    10   minds regarding settlement does not have any effect on the parties’ binding
                    11   settlement agreement. “[W]hat [Plaintiffs’ counsel] claims [Plaintiffs] would agree
                    12   to today does not affect whether [Plaintiffs] ha[ve] already agreed to the settlement
                    13   set forth in the MOU.” Trs. of Operating Eng’rs Pension Trust, 2017 WL 275599,
                    14   at *8; see also Dacanay v. Mendoza, 573 F.2d 1075, 1078 (9th Cir. 1978) (“[A]
                    15   litigant can no more repudiate a compromise agreement than he could disown any
                    16   other binding contractual relationship.”).
                    17

                    18

                    19
                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27   Because “[t]he Court does not provide relief for a party’s cold feet,” the parties’
                    28   MOU must be enforced. Ayse Sen, 2013 WL 6730180, at *4.
MORGAN, LEWIS &
 BOCKIUS LLP                                                                     CHASE’S MEMORANDUM IN SUPPORT
 ATTORNEYS AT LAW
   COSTA MESA
                                                                      14                    OF MOTION TO ENFORCE
                         DB2/ 35432475                                                    SETTLEMENT AGREEMENT
            Case 2:11-cv-03428-PSG-PLA Document 321-1 Filed 12/11/18 Page 19 of 24 Page ID
                                              #:5532


                     1            In sum, because Plaintiffs agreed to settle all of their claims alleged here and
                     2   in the Charles action, that agreement must be enforced. As the Ninth Circuit stated
                     3   under similar circumstances, “[a]t some point, litigation must come to an end. That
                     4   point has now been reached.” Facebook, Inc., 640 F.3d at 1042.
                     5            C.     Plaintiffs Are Estopped From Denying The Settlement.
                     6            Plaintiffs should separately be estopped from denying that they are bound by
                     7   a settlement based upon the representations that they and their Counsel have made
                     8   and subsequent actions taken in reliance on those representations.
                     9            First, Plaintiffs and their counsel should be judicially estopped from denying
                    10   the enforcement of the MOU. Judicial estoppel applies when:
                    11            (1) the same party has taken two positions; (2) the positions were taken
                                  in judicial . . . proceedings,; (3) the party was successful in asserting the
                    12            first position (i.e., the tribunal adopted the position or accepted it as
                                  true); (4) the two positions are totally inconsistent; and (5) the first
                    13            position was not taken as a result of ignorance, fraud, or mistake.
                    14   Blix Street Records, 191 Cal. App. 4th at 47. Judicial estoppel is “designed to
                    15   protect the integrity of the judicial process,” and “may be based on a position taken
                    16   by a party or party’s legal counsel.” Id. at 48. Estoppel of any kind can “be used to
                    17   bind a party to what would otherwise be an unenforceable contract.” Id. at 49-50.
                    18            Here, judicial estoppel applies due to Plaintiffs’ representations to this Court
                    19   and the Charles court that the case had settled pursuant to the parties’ agreement,
                    20   which led this Court to vacate proceedings on the eve of trial (and after the parties
                    21   had already submitted witness lists, exhibits, and submitted a final pretrial
                    22   conference order), see Dkt. 292, 295-96, 300-303, 310, and the Charles Court to lift
                    23   the stay of that action and deem it complex, see Gonell Decl. Exs. D-E. Because
                    24   Plaintiffs now take the opposite position that there never was a settlement, Plaintiffs
                    25   and their counsel’s prior successful representations should prevent them from now
                    26   claiming an enforceable settlement does not exist. See Blix St. Records, 191 Cal.
                    27   App. 4th at 51 (judicially estopping plaintiff from denying settlement where trial
                    28   court stopped proceedings right before trial based on representations that there was
MORGAN, LEWIS &
 BOCKIUS LLP                                                                       CHASE’S MEMORANDUM IN SUPPORT
 ATTORNEYS AT LAW
   COSTA MESA
                                                                       15                     OF MOTION TO ENFORCE
                         DB2/ 35432475                                                      SETTLEMENT AGREEMENT
            Case 2:11-cv-03428-PSG-PLA Document 321-1 Filed 12/11/18 Page 20 of 24 Page ID
                                              #:5533


                     1   a settlement agreement).
                     2            Second, Plaintiffs and their counsel should be equitably estopped from
                     3   denying the enforcement of the MOU. “The doctrine of equitable estoppel may
                     4   estop a party from denying the enforceability of a contract.” Id. at 50. Equitable
                     5   estoppel focuses on representations made to the parties, and applies where:
                     6   “(1) [t]he party to be estopped engaged in blameworthy or inequitable conduct;
                     7   (2) that conduct caused or induced the other party to suffer some disadvantage; and
                     8   (3) equitable considerations warrant the conclusion that the first party should not be
                     9   permitted to exploit the disadvantage he has thus inflicted upon the second party.”
                    10   City of Hollister v. Monterey Ins. Co., 165 Cal. App. 4th 455, 488 (2008).
                    11

                    12

                    13                                         For instance, Chase requested this Court to
                    14   vacate trial just days before it was set to begin and after witnesses were notified and
                    15   prepared. Plaintiffs’ sudden reversal of position now, seven months later, would
                    16   negate Chase’s prior efforts to prepare for trial. See In re Gerry, 670 F. Supp. 276,
                    17   281-82 (N.D. Cal. 1987) (equitably estopping defendant from avoiding settlement
                    18   agreement where “valuable time” and “preparation” was wasted and it will be
                    19   “much harder to put on proof at trial”).
                    20            Moreover, even though it had already successfully moved to stay the Charles
                    21   action pending completion of this case, Chase also agreed in reliance on the parties’
                    22   settlement agreement to reopen Charles (at Plaintiffs’ counsel’s request) for the
                    23   limited purpose of seeking approval of the parties’ statewide representative
                    24   settlement in that case. See Gonell Decl. ¶¶ 12-13; id., Ex. B at 3-4; id., Ex. C ¶¶ 3-
                    25   5. Despite the parties’ stipulation that Charles would again be stayed until the
                    26   conclusion of this case in the event that the parties’ settlement was not approved,
                    27   id., Ex. C ¶ 6, the Charles court has now ordered that, “[e]ffective March 27, 2019,
                    28   all previous stays entered in this action, and this stay will be lifted and the parties
MORGAN, LEWIS &
 BOCKIUS LLP                                                                    CHASE’S MEMORANDUM IN SUPPORT
 ATTORNEYS AT LAW
   COSTA MESA
                                                                     16                    OF MOTION TO ENFORCE
                         DB2/ 35432475                                                   SETTLEMENT AGREEMENT
            Case 2:11-cv-03428-PSG-PLA Document 321-1 Filed 12/11/18 Page 21 of 24 Page ID
                                              #:5534


                     1   must proceed diligently with the [Charles] case,” id., Ex. M (emphases added).
                     2   Thus, absent enforcement here of the parties’ agreement, Chase will be unjustly
                     3   required to defend itself in this action while simultaneously defending itself against
                     4   the same overlapping seating claims in that previously-stayed state court action.
                     5   The stay of Charles would still be in effect absent the parties’ settlement.
                     6

                     7

                     8

                     9
                    10

                    11

                    12

                    13                             Because “an unconscionable injury would result from
                    14   denying enforcement [of the MOU] after [Chase] has been induced to make a
                    15   serious change of position in reliance on the contract,” Plaintiffs’ should be
                    16   equitably estopped from denying enforcement of the MOU. See Juran v. Epstein,
                    17   23 Cal. App. 4th 882, 892 (1994).
                    18            D.     Plaintiffs’ Repeated Bad Faith Conduct Warrants Sanctions.
                    19            District courts, in their discretion, may sanction parties and their counsel for
                    20   the “‘willful disobedience of a court order . . . or when the losing party has acted in
                    21   bad faith, vexatiously, wantonly, or for oppressive reasons.’” Evon v. Law Offices
                    22   of Sidney Mickell, 688 F.3d 1015, 1035 (9th Cir. 2012) (quoting Fink v. Gomez, 239
                    23   F.3d 989, 991-93 (9th Cir. 2001). These sanctions are necessary both “to coerce the
                    24   [disobedient party] into compliance with the court’s order, and to compensate the
                    25   complainant for losses sustained.” United States v. United Mine Workers of Am.,
                    26   330 U.S. 258, 303-04 (1947) (citing Gompers v. Buck’s Stove & Range Co., 221
                    27   U.S. 418, 448-49 (1911)). Such “[c]oercive sanctions take into account the
                    28   ‘character and magnitude of the harm threatened by the continued contumacy, and
MORGAN, LEWIS &
 BOCKIUS LLP                                                                     CHASE’S MEMORANDUM IN SUPPORT
 ATTORNEYS AT LAW
   COSTA MESA
                                                                      17                    OF MOTION TO ENFORCE
                         DB2/ 35432475                                                    SETTLEMENT AGREEMENT
            Case 2:11-cv-03428-PSG-PLA Document 321-1 Filed 12/11/18 Page 22 of 24 Page ID
                                              #:5535


                     1   the probable effectiveness of any suggested sanction.’” Clarke v. First Transit, Inc.,
                     2   2012 WL 12877865, at *11 (C.D. Cal. Nov. 2, 2012) (quoting Gen. Signal Corp. v.
                     3   Donallco, Inc., 787 F.2d 1376. 1380 (9th Cir. 1985)).
                     4            The Ninth Circuit has repeatedly found no abuse of discretion where district
                     5   courts issue sanctions against a party or counsel who unreasonably refuses to
                     6   finalize a written agreement memorializing the settlement terms to which the parties
                     7   have already agreed to be bound. See Doi v. Halekulani Corp., 276 F.3d 1131,
                     8   1141 (9th Cir. 2002) (affirming sanctions for plaintiff’s “unreasonable failure to
                     9   sign the written [settlement] agreement”); Henderson v. Yard House Glendale,
                    10   LLC, 456 F. App’x 701, 702-03 (9th Cir. 2011). Such sanctions can and should
                    11   also include an award of attorneys’ fees for compelling execution of the long form
                    12   settlement agreement. See Astra Mfg., Inc. v. Jack Rockwell, LLC, 2010 WL
                    13   11519460, at *1 (C.D. Cal. Oct. 6, 2010) (ordering sanctioned parties to pay “legal
                    14   bills incurred in compelling [the parties] to sign” the written settlement agreement
                    15   memorializing the settlement “until the day [the parties] sign the written
                    16   agreement”); see also F.D. Rich Co., Inc. v. U.S. for Use of Indus. Lumber Co.,
                    17   Inc., 417 U.S. 116, 129 (1974) (“We have long recognized that attorneys’ fees may
                    18   be awarded to a successful party when his opponent has acted in bad faith,
                    19   vexatiously, wantonly, or for oppressive reasons . . . .”); F.J. Hanshaw Enters., Inc.
                    20   v. Emerald River Dev., Inc., 244 F.3d 1128, 1136 (9th Cir. 2001) (same).
                    21            Here, the attempts by Plaintiffs and their counsel to avoid their
                    22   responsibilities under the parties’ MOU can only be described as bad faith,
                    23   vexatious, wanton, and oppressive.
                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP                                                                     CHASE’S MEMORANDUM IN SUPPORT
 ATTORNEYS AT LAW
   COSTA MESA
                                                                     18                     OF MOTION TO ENFORCE
                         DB2/ 35432475                                                    SETTLEMENT AGREEMENT
            Case 2:11-cv-03428-PSG-PLA Document 321-1 Filed 12/11/18 Page 23 of 24 Page ID
                                              #:5536


                     1

                     2            Furthermore, even if Plaintiffs and their counsel can somehow provide an
                     3   innocent explanation for their conduct, that conduct would still directly violate this
                     4   Court’s Orders. Following the parties’ joint notice of settlement and Plaintiffs’
                     5   representations before the Court that the parties have settled, this Court ordered the
                     6   parties to “memorialize the settlement in writing and submit it to the Court.”
                     7   Dkt. 296. Although the deadline for that submission was twice extended by
                     8   stipulation with the understanding that the additional time would facilitate
                     9   executing the long form agreement, the most recent deadline has now come and
                    10   passed. After this last extension, however, Plaintiffs’ counsel has now chosen to
                    11   reinstitute litigation in violation of this Court’s Order.
                    12            The actions of Plaintiffs and their counsel are contrary to the very group of
                    13   Chase employees                                                         that Plaintiffs are
                    14   allegedly seeking to represent through this action and the Charles action.
                    15

                    16

                    17             If the State of California itself was prosecuting this action instead of
                    18   Plaintiffs (who are acting as private attorneys general on the State’s behalf), the
                    19   State would not attempt to withdraw
                    20                            to the detriment of allegedly aggrieved employees. The Court
                    21   should therefore sanction Plaintiffs’ counsel in order to protect the interests of the
                    22   general public whose interests he has been entrusted with under PAGA.4
                    23            The need for sanctions is further underscored by Plaintiffs’ counsel’s past
                    24   history in this action of the exact same type of wrongful conduct. Indeed, this is not
                    25   the first time that the parties have mutually entered into an agreement only for
                    26       4
                              In light of Plaintiffs’ counsel’s current refusal to abide by his clients’ own
                    27   settlement and his continued vexatious and bad faith conduct in this litigation
                         detrimental to the interests of the State and to the employees at issue, Plaintiffs’
                    28   counsel should be ordered to show cause why he should not be disqualified from
MORGAN, LEWIS &
                         representing Plaintiffs or the State of California further.
 BOCKIUS LLP                                                                      CHASE’S MEMORANDUM IN SUPPORT
 ATTORNEYS AT LAW
   COSTA MESA
                                                                      19                     OF MOTION TO ENFORCE
                         DB2/ 35432475                                                     SETTLEMENT AGREEMENT
            Case 2:11-cv-03428-PSG-PLA Document 321-1 Filed 12/11/18 Page 24 of 24 Page ID
                                              #:5537


                     1   Plaintiffs’ counsel to attempt to escape the terms to which he was bound after
                     2   Chase honored the agreement. After stipulating with Chase in September 2013 to
                     3   abate the accrual of PAGA penalties in exchange for a stay of proceedings pending
                     4   Plaintiffs’ appeal, Plaintiffs’ counsel sought to stay this action so that he could
                     5   violate the abatement stipulation and corresponding Order in the duplicative and
                     6   improperly-filed Charles action. See Dkt. 211 at 2-3, 4-5, 9. Although this Court
                     7   did not sanction Plaintiffs’ counsel’s conduct at that time, this Court warned that
                     8   “additional attempts to circumvent this Court’s orders or the filing of motions that
                     9   rehash arguments already addressed by the Court will result in monetary sanctions.”
                    10   Id. at 9. Plaintiffs’ counsel is now violating one of this Court’s orders yet again.
                    11            Chase and this Court should not be forced to endure any more of Plaintiffs’
                    12   counsel’s continued abuse of the judicial process. Because Plaintiff’s Counsel has
                    13   continued his same bad faith conduct of baselessly ignoring stipulations between
                    14   the parties as well as the Court’s Orders, this is a clear case for sanctions against
                    15   Plaintiffs’ counsel. Accordingly, Chase respectfully requests that Plaintiffs’
                    16   counsel be required to compensate Chase for any and all fees and costs incurred by
                    17   Chase following Plaintiffs’ counsel’s stated disavowal of the parties’ settlement
                    18   agreement. See Astra Mfg., 2010 WL 11519460, at *1; Doi, 276 F.3d at 1141.
                    19   IV.      CONCLUSION
                    20            For all of the foregoing reasons, this Court should (1) enforce the parties’
                    21   settlement agreement pursuant to the terms set forth in the MOU; and (2) order
                    22   Plaintiffs’ counsel to compensate Chase for any and all fees and costs incurred by
                    23   Chase in connection with this motion for enforcement.
                    24
                          Dated:         December 11, 2018                MORGAN, LEWIS & BOCKIUS LLP
                    25

                    26                                                    By     /s/ Carrie A. Gonell
                                                                               Carrie A. Gonell
                    27                                                         Attorneys for Defendant
                                                                               JPMORGAN CHASE BANK
                    28
MORGAN, LEWIS &
 BOCKIUS LLP                                                                      CHASE’S MEMORANDUM IN SUPPORT
 ATTORNEYS AT LAW
   COSTA MESA
                                                                     20                      OF MOTION TO ENFORCE
                         DB2/ 35432475                                                     SETTLEMENT AGREEMENT
